                                                  Case 20-12836-JTD    Doc 87         Filed 11/25/20        Page 1 of 2
Court Conference                                                                                    U.S. Bankruptcy Court-District of Delaware
           Calendar Date:           11/25/2020                                                     Confirmed Telephonic Appearance Schedule
           Calendar Time:           11:00 AM ET
                                                                                                                                   Honorable John T. Dorsey
                                                                                                                                                 Courtroom
                                                                                                                                        Amended Calendar Nov 25 2020 7:43AM

 Page #       Item #    Case Name     Case #       Proceeding          App ID Appearing             Telephone       Firm Name                            Representing
                        Cred Inc.     20-12836     Hearing            10975962   Mark Anderson      (646)           Uphold                               Creditor, Mark Anderson
                                                                                                    799-5514 ext.                                        / LISTEN ONLY
                        Cred Inc.     20-12836     Hearing            10974945   Darren Azman       (212)           McDermott Will & Emery LLP           Interested Party, Darren
                                                                                                    547-5615 ext.                                        Azman / LISTEN ONLY
                        Cred Inc.     20-12836     Hearing            10974327   Alexander          (212)           Paul Hastings LLP                    Debtor, Cred, Inc /
                                                                                 Bongartz           318-6472 ext.                                        LISTEN ONLY
                        Cred Inc.     20-12836     Hearing            10974935   Pablo Bonjour      (302)           Cousins Law LLC                      Debtor, Cred Inc. / LIVE
                                                                                                    824-7081 ext.
                        Cred Inc.     20-12836     Hearing            10975063   Kim Brown          (302)           Landis Rath & Cobb LLP               Creditor, Upgrade Ya
                                                                                                    467-4436 ext.                                        Investments / LIVE
                        Cred Inc.     20-12836     Hearing            10973169   Scott D. Cousins   (302)           Cousins Law LLC                      Debtor, Cred / LIVE
                                                                                                    824-7081 ext.
                        Cred Inc      20-12836     Hearing            10975937   Jim Gansman        (201)           Rock Creek Advisors                  Interested Party, Rock
                                                                                                    315-2521 ext.                                        Creek Advisors / LIVE
                        Cred Inc.     20-12836     Hearing            10976018   David L. Gay       (305)           Carlton Fields, P.A.                 Interested Party, David
                                                                                                    530-0050 ext.                                        L. Gay / LISTEN ONLY
                        Cred Inc.     20-12836     Hearing            10975842   Jason A. Gibson    (302)           The Rosner Law Group LLC             Interested Party,
                                                                                                    777-1111 ext.                                        Krzysztof Majdak and
                                                                                                                                                         Philippe Godinea / LIVE
                        Cred Inc.     20-12836     Hearing            10973752   David Greenblatt   (212)           David Greenblatt - In Pro Per/Pro    Interested Party, David
                                                                                                    457-3317 ext.   Se                                   Greenblatt / LISTEN
                                                                                                                                                         ONLY
                        Cred Inc.     20-12836     Hearing            10974582   James Grogan       (212)           Paul Hastings LLP                    Debtor, Cred, Inc. / LIVE
                                                                                                    318-6696 ext.
                        Cred Inc.     20-12836     Hearing            10976010   Matthew E.         (215)           Blank Rome LLP                       Interested Party, Blank
                                                                                 Kaslow             569-5500 ext.                                        Rome LLP / LISTEN
                                                                                                                                                         ONLY
                        Cred Inc.     20-12836     Hearing            10975702   Vincent Lazar      (312)           Jenner & Block LLP                   Interested Party, Client /
                                                                                                    923-2989 ext.                                        LISTEN ONLY
                        Cred Inc.     20-12836     Hearing            10973697   Leah V. Lerman     (202)           U.S. Department of Justice - Civil   Interested Party, United
                                                                                                    307-0452 ext.   Division                             States of America /
                                                                                                                                                         LISTEN ONLY
                        Cred Inc.     20-12836     Hearing            10975866   Earle Loxton       (278)           Earle Loxton - In Pro Per/Pro Se     Creditor, Earle J Loxton
                                                                                                    285-2050 ext.                                        / LISTEN ONLY
                        Cred Inc.     20-12836     Hearing            10974569   Avi E. Luft        (213)           Paul Hastings LLP                    Debtor, Cred, Inc. / LIVE
                                                                                                    683-5952 ext.
Peggy Drasal ext. 802                                                  CourtConfCal2009                                                                                   Page 1 of 2
                                                Case 20-12836-JTD    Doc 87        Filed 11/25/20        Page 2 of 2
                        Cred Inc.    20-12836    Hearing            10974944   Robert Craig      (302)           DLA Piper (US), LLP               Interested Party, Robert
                                                                               Martin            468-5655 ext.                                     Craig Martin / LISTEN
                                                                                                                                                   ONLY
                        Cred, Inc.   20-12836    Hearing            10975889   Hannah M.         (302)           Office of the United States       U.S. Trustee, U.S.
                                                                               McCollum          573-6491 ext.   Trustee                           Trustee / LISTEN ONLY
                        Cred Inc.    20-12836    Hearing            10975045   Joseph J.         (302)           Office of the US Trustee          U.S. Trustee, Joseph
                                                                               McMahon, Jr.      573-6491 ext.                                     McMahon / LIVE
                        Cred Inc.    20-12836    Hearing            10974980   Drew McManigle    (410)           MACCO Restructuring Group,        Debtor, Cred, Inc. / LIVE
                                                                                                 350-1839 ext.   LLC
                        Cred Inc.    20-12836    Hearing            10975913   Mark Minuti       (302)           Saul Ewing Arnstein & Lehr LLP    Creditor, Maple Partners
                                                                                                 421-6840 ext.                                     LLC / LIVE
                        Cred Inc.    20-12836    Hearing            10975947   Joanne Molinaro   (224)           Foley & Lardner LLP               Interested Party, Foley &
                                                                                                 425-3339 ext.                                     Lardner LLP / LISTEN
                                                                                                                                                   ONLY
                        Cred Inc.    20-12836    Hearing            10973120   Eric J. Monzo     (302)           Morris James LLP                  Creditor, Jaime Shiller,
                                                                                                 888-5848 ext.                                     et al. / LIVE
                        Cred Inc.    20-12836    Hearing            10975980   Gary Nelson       (770)           Gary Nelson - In Pro Per/Pro Se   Creditor, Gary Nelson /
                                                                                                 330-5008 ext.                                     LISTEN ONLY
                        Cred Inc.    20-12836    Hearing            10975082   Matthew R.        (302)           Landis Rath & Cobb LLP            Creditor, Upgrade Ya
                                                                               Pierce            467-4442 ext.                                     Investments / LIVE
                        Cred Inc.    20-12836    Hearing            10975002   Joseph E.         (646)           The Sarachek Law Firm             Creditor, KRZYSZTOF
                                                                               Sarachek          517-5420 ext.                                     MAJDAK and PHILIPPE
                                                                                                                                                   GODINEA / LIVE
                        Cred Inc.    20-12836    Hearing            10975040   John Schanne      (302)           Office of the United States       U.S. Trustee, John
                                                                                                 573-6497 ext.   Trustee                           Schanne / LIVE
                        Cred Inc.    20-12836    Hearing            10973981   David Silver      (954)           Silver Miller                     Creditor, Jaime Schiller
                                                                                                 516-6000 ext.                                     et al / LIVE
                        Cred Inc.    20-12836    Hearing            10973846   Artem             (212)           Goodwin Procter LLP               Interested Party,
                                                                               Skorostensky      813-8989 ext.                                     Goodwin Procter LLP /
                                                                                                                                                   LISTEN ONLY
                        Cred Inc.    20-12836    Hearing            10974725   Gregg A.          (305)           McDermott Will & Emery LLP        Interested Party, Gregg
                                                                               Steinman          329-4473 ext.                                     Steinman / LISTEN
                                                                                                                                                   ONLY
                        Cred Inc.    20-12836    Hearing            10974993   Patrick Stewart   (302)           Cousins Law LLC                   Debtor, Cred, Inc. / LIVE
                                                                                                 824-7081 ext.
                        Cred Inc.    20-12836    Hearing            10973109   Jeffrey Waxman    (302)           Morris James LLP                  Creditor, Jaime Shiller,
                                                                                                 888-5842 ext.                                     et al. / LIVE
                        Cred Inc.    20-12836    Hearing            10974595   Broocks Wilson    (713)           Paul Hastings LLP                 Debtor, Cred, Inc. / LIVE
                                                                                                 860-7343 ext.




Peggy Drasal ext. 802                                                CourtConfCal2009                                                                              Page 2 of 2
